Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-8 are directed to a method, claims 9-16 are directed to a system, and claims 17-20 are directed to a computer program product. Therefore, these claims fall within the four statutory categories of invention.
Claim 1 recites: A method for cross-chain settlements, the method comprising: 
assigning, by a processor, a bridging blockchain client, wherein the bridging blockchain client links a first system to a second system, and wherein the first and second systems are on one or more blockchains; 
identifying that an exchange has been initiated; 
generating one or more assets in response to the exchange; and 
processing the exchange, wherein processing the exchange includes the bridging blockchain client accepting a probability of failure of the exchange.
(Additional element(s) emphasized in bold)
The above claim describes a process for assigning a clearinghouse, identifying a transaction has been initiated, generating one or more records in response to the exchange, and processing the exchange while accepting a probability of failure. Therefore, claim 1 is directed to the abstract idea of processing transactions which is grouped within the “fundamental economic principles and practices” grouping of abstract ideas in prong one of step 2A. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a processor, bridging blockchain client, and one or more blockchains merely uses a computer as a tool to perform an abstract idea. The use of a bridging blockchain client and one or more blockchains does no more than generally link the abstract idea to a particular field of use and the use of a processor/computer as a tool to implement and/or automate the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of a processor, bridging blockchain client, and one or more blockchains do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of a bridging blockchain client and one or more blockchains does no more than generally link the abstract idea to a particular field of use and the use of a processor/computer as a tool to implement and/or automate the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of processing transactions with a blockchain. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-8 further describe characteristics of data (e.g. the information included in the one or more assets) and the additional elements of a timed execution lock and digital assets does no more than continue to generally link the abstract idea to a particular field of use. As such, the dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
The same analysis pertaining to the abstract idea of processing transactions holds true for claims 9-20 as well, with the additional elements of memory and processor merely using a processor/computer as a tool to implement the abstract idea. Therefore, claims 9-20 are also not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lack of Algorithm
Claims 1, 9, and 17 lack disclosure within the specification of what algorithms are used for performing certain actions within the claims (MPEP 2161.01 I “In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”).
Claims 1, 9, and 17 recite, “...wherein processing the exchange includes the bridging blockchain client accepting a probability of failure of the exchange.” Paragraphs 0067-0068 of the published specification disclose the notary/bridging client accepting risk of failure of the exchange. However, the specification does not disclose how the notary/bridging client “accepts” such a risk (e.g. a user of the client approves the exchange or the client performs risk analysis and determines based on a threshold whether the exchange shall be accepted or not).
Claims 2-8, 10-16, and 18-20 are also rejected due to their dependence on at least claim 1, 9, or 17
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear Scope
Claim 1 recites, “assigning, by a processor, a bridging blockchain client...” Claim 1 further recites, “identifying...generating...and processing...” It is unclear if the steps following the “assigning” step are performed by the processor, the bridging blockchain client, or another device. Therefore, the scope of claim 1 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 2-8 are also rejected due to their dependence on at least claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mullins et al. (USP 11295359 “Mullins”).
Regarding claims 1, 9, and 17, Mullins discloses: A method, system, and computer program product for cross-chain settlements, comprising:
assigning, by a processor, a bridging blockchain client, wherein the bridging blockchain client links a first system to a second system, and wherein the first and second systems are on one or more blockchains (Fig. 1-2, Col 6 line 20-30, Col 8 line 40-60, Col 9 line 17-32);
identifying that an exchange has been initiated (Fig. 3a, Col 10 line 61-Col 11 line 24);
generating one or more assets in response to the exchange (Fig. 3a, Col 15 line 1-25);
and processing the exchange, wherein processing the exchange includes the bridging blockchain client accepting a probability of failure of the exchange (Fig. 3b, Col 17 line 26-63, Col 18 line 39-64).
Regarding claims 2, 10, and 18, Mullins discloses all limitations of claims 1, 9, and 17. Mullins further discloses: wherein at least one of the first and second systems manages the one or more assets, wherein the one or more assets include a deposit asset, an invoice asset, and a receipt asset (Claim 7, Fig. 1-2, Col 8 line 12-23, Col 8 line 40-60, Col 15 line 1-25, Col 18 line 39-64, Col 23 line 45-62).
Regarding claims 3, 11, and 19, Mullins discloses all limitations of claims 2, 10, and 18. Mullins further discloses: wherein generating the one or more assets in response to the exchange comprises: generating the deposit asset, wherein the deposit asset includes a first address, an amount to be deposited, an account on one of the first or second systems, and a deposit ID (Claim 7, Col 8 line 12-23, Col 8 line 40-60, Col 15 line 25-45, Col 18 line 57-61);
and coupling a timed execution lock to the deposit asset, wherein the timed execution lock is associated with a threshold time limit for the exchanged amount from the first address to the account (Col 16 line 25-29, Col 17 line 27-41).
Regarding claims 4, 12, and 20, Mullins discloses all limitations of claims 3, 11, and 19. Mullins further discloses: generating the invoice asset, wherein the invoice asset includes the first address, a second address, an amount to be exchanged, a rate for the exchange, the account number on one of the first or second systems, and an invoice ID (Fig. 4a-4i, Col 11 line 6-24, Col 15 line 1-25).
Regarding claims 5 and 13, Mullins discloses all limitations of claims 4 and 12. Mullins further discloses: generating the receipt asset, wherein the receipt asset includes the first address, the second address, the amount to be exchanged, the invoice ID, the deposit ID, and a receipt ID (Col 18 line 39-64, Col 23 line 45-62);
and generating, simultaneously, a new deposit asset that includes information of the exchanged amount to the second address (Col 18 line 39-64, Col 23 line 45-62).
Regarding claims 6 and 14, Mullins discloses all limitations of claims 1 and 9. Mullins further discloses: wherein processing the exchange comprises: determining whether the exchange was successful (Fig. 3b, Col 17 line 26-Col 18 line 38).
Regarding claims 7 and 15, Mullins discloses all limitations of claims 6 and 14. Mullins further discloses: wherein determining whether the exchange was successful comprises: identifying that that there was a transfer of a digital asset (Fig. 3b, Col 17 line 26-Col 18 line 38).
Regarding claims 8 and 16, Mullins discloses all limitations of claims 6 and 14. Mullins further discloses: wherein determining whether the exchange was successful comprises: detecting a failure of a transfer of a digital asset (Fig. 3b, Col 17 line 26-Col 18 line 38);
and cancelling the generation of at least one of the one or more assets (Fig. 3b, Col 17 line 26-Col 18 line 38).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bentov et al. (US 2019/0156301) discloses a real-time cryptocurrency exchange platform for exchanging cryptocurrencies across different blockchains.
Vessenes et al. (US 2019/0172026) discloses a system for converting cryptocurrencies across one blockchain to another through a Deluge network and smart contracts.
Agmon et al. (WO 2019/145799) discloses a system for converting tokens of one token type to another via nodes of different blockchains.
Vladi (US 2021/0019737) discloses a system for converting cryptocurrencies to digital stable tokens via a cross-chain bridge.
Mullins et al. (USP 11423398) discloses additional functions and embodiments of Mullins ‘359 cited in the above rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.R./Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685